Citation Nr: 0724805	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  06-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas in which the RO denied service connection for 
hepatitis C.

In November 2006, the veteran testified at a personal hearing 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he incurred hepatitis C during 
military service.  In an October 2003 VA outpatient treatment 
record, the veteran was first diagnosed with hepatitis C.  In 
November 2006, he testified that he sustained a shell 
fragment wound (SFW) injury to the right hand, which resulted 
in the loss of the third, fourth, and fifth fingers.  He is 
currently service-connected for the right hand with a 70 
percent disability evaluation, effective since January 31, 
1969.  The veteran claimed that he was given blood 
transfusions due to the loss of blood from the SFW injury.  

The service medical records reflect a June 1968 operative 
report and cover sheet which characterized the SFW as 
"traumatic amputation of the 3rd, 4th, and 5th fingers with 
nerve and artery involvement."  He underwent a delayed 
primary closure of the wounds before being transferred from 
DaNang to Brooke General Hospital (now, Brooke Army Medical 
Center) at Fort Sam Houston in Texas.  In July 1968, he 
underwent additional surgery with skin grafting from the left 
thigh to his right arm and rehabilitation.  A July 1968 
medical board proceeding report indicated that the veteran 
had had no artery but nerve involvement from the SFW.  
The Board also notes that the veteran has two tattoos and a 
history of substance abuse, which includes heroin.  He 
testified that he never shared needles and that sterile 
needles were used in tattoo application in 1967 and 2004.  He 
asserts that his hepatitis C is likely the result of blood 
transfusions he received in 1968 during the course of 
treatment of his SFW to the right hand.  

In this case, there are no records of treatment from Brooke 
Army Medical Center from 1968.  The AMC/RO should obtain any 
records of surgical treatment for the veteran's SFW of the 
right hand and associate all available records with the 
claims file.  The veteran also testified that he received 
substance abuse treatment from the Houston VA Medical Center 
(VAMC).  In a December 1977 letter, the veteran was treated 
for opiate addiction in April 1975.  He had a reported 10 
year history of heroin use from 1972 to 1989.  The AMC/RO 
should obtain any records of substance abuse treatment from 
the Houston VAMC during that period. 

Further, the record does not contain any medical opinion as 
to whether or not the veteran's hepatitis C is related to 
treatment of the SFW of the right hand.  In light of the 
cumulative record, the Board believes that a medical 
examination would be most prudent prior to a final 
adjudication of the matter.  A medical opinion is needed, 
first to confirm whether the veteran has a current diagnosis 
of hepatitis; and second whether such hepatitis is 
attributable to service or to his documented post-service 
history of drug use.  Thus, additional development is 
warranted with respect to veteran's claim for service 
connection for hepatitis, pursuant to VA Training letter 01-
02 (April 17, 2001), and any revisions to that letter.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
appropriate service department officials 
and request all records of treatment of 
the veteran for a SFW of the right hand 
from Brooke Army Medical Center from June 
1968 to July 1968.  All attempts to 
procure records should be noted in the 
file.  If the AMC/RO cannot obtain these 
records, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  The AMC/RO should obtain medical 
records from the Houston VA Medical 
Center, to include substance abuse 
rehabilitation records dated from 1972 to 
1989.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain these records, a notation 
to that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  The veteran is to be afforded a VA 
medical examination performed by a 
physician specializing in blood-borne 
illnesses.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All indicated 
clinical studies should be performed.  The 
examination should include confirmatory 
testing of HCV infection if not already of 
record.  

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the veteran's hepatitis C is the result of 
any event or incident of his service, 
including the 1968 shell fragment wound 
injury or related treatment in service.   The 
examiner should consider the veteran's 
tattoos obtained in 1967 and 2004, as well as 
his history of intravenous drug use from 1972 
to 1989.  The examiner must provide a 
rationale for all opinions given.  The 
physician is requested to consider only those 
risk factors that are confirmed or supported 
by the evidence of record.  Complete reasons 
and bases for the opinion are to be included 
in the report.

4.  The veteran must be given adequate 
notice of the date and location of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims file.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for 
hepatitis C must be readjudicated.  If the 
benefits sought on appeal remain denied, a 
Supplemental Statement of the Case should 
be provided to the veteran and his 
representative.  After the veteran and his 
attorney have had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



